Citation Nr: 0534253	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  97-02 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 for 
additional disability due to transverse myelitis for the 
period prior to May 12, 1987.


REPRESENTATION

Appellant represented by:	John J. Nelson


WITNESS AT HEARING ON APPEAL

Appellant

INTRODUCTION

The veteran served on active duty from June 1968 to May 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1989 rating decision by a Department 
of Veterans Affairs (VA) Regional Office (RO).  

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a) (West 2002), an appeal to the Board 
must be initiated by a notice of disagreement and completed 
by a substantive appeal after a statement of the case (SOC) 
is furnished to the veteran.  In essence, the following 
sequence is required: There must be a decision by the RO, the 
veteran must express timely disagreement with the decision, 
VA must respond by explaining the basis for the decision to 
the veteran, and finally the veteran, after receiving 
adequate notice of the basis of the decision, must complete 
the process by stating his argument in a timely-filed 
substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 
and 20.203 (2005).

As made clear by the veteran at his hearing held before the 
undersigned in September 2005, the sole issue before the 
Board at this time is entitlement to benefits pursuant to 
38 U.S.C.A. § 1151 for additional disability due to 
transverse myelitis for the period prior to May 12, 1987.  No 
other issue is before the Board at this time.


FINDINGS OF FACT

1.  In May 1985, service connection for transverse myelitis 
was denied by the Board.

2.  On May 12, 1987, the veteran requested the reopening of 
his previously denied claim of service connection for 
transverse myelitis.

3.  In an August 1989 rating action, new and material 
evidence was found to have been submitted since the last 
final prior denial and service connection was awarded for 
transverse myelitis with a 100% rating from May 12, 1987.

CONCLUSIONS OF LAW

1.  The May 1985 Board decision is final.  38 U.S.C.A. 
§ 7104, 7105 (West 2002).

2.  The criteria for an effective date prior to May 12, 1987, 
for service connection for transverse myelitis have not been 
met.  38 U.S.C.A. §§ 5107, 5108, 5110(a), 5105 (West 2002); 
38 C.F.R. § 3.400 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The facts of this case are clear.  In May 1985, service 
connection for transverse myelitis was denied by the Board.  
Reconsideration appears to have been denied in November 1990.  
On May 12, 1987, the veteran requested the reopening of his 
previously denied claim of service connection for transverse 
myelitis.  In an August 1989 rating action, new and material 
evidence was found to have been submitted since the last 
final prior denial and service connection was awarded for 
transverse myelitis with a 100% rating from May 12, 1987.

The effective date of an award based on a claim reopened 
after final disallowance shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefore or the date entitlement 
arose, whichever is later.  See 38 U.S.C.A. § 5110(a); 
38 C.F.R. §§ 3.400(q)(1)(ii); 3.400(r).  When a claim is 
granted based on new and material evidence (other than 
service records) received after a prior final decision, the 
effective date is the date of receipt of the new claim, or 
the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(q).  

In the present case, under laws and regulations applicable to 
reopened claims, it is readily clear that the May 12, 1987, 
effective date is proper. 

It appears that the veteran's main contention is that he 
should receive VA compensation at the time the injury 
occurred, not May 12, 1987.  While acknowledging the 
veteran's belief that an effective date prior to May 1987, is 
warranted, and the fact that he had the disability prior to 
May 1987, after reviewing the evidence the Board is compelled 
to conclude that the date assigned by the RO is proper under 
applicable laws and regulations pertaining to the effective 
dates for awards of VA benefits.  

The record shows that this claim was denied at various times 
over the years.  It appears that the most recent final denial 
was a May 1984 Board decision.  By statute, the veteran's 
claim became final.  

Although a claim may be final, Congress has established a 
means of reopening a claim.  Specifically, applicable law 
provides that a claim which is the subject of a prior final 
decision may nevertheless be reopened if new and material 
evidence is presented or secured.  38 U.S.C.A. § 5108.  The 
record shows that a letter from the veteran addressing this 
disorder was date-stamped as received at the RO on May 12, 
1987.  The veteran's service connection claim was 
subsequently granted, and May 12, 1987, was assigned as the 
effective date for the grant of service connection.  Under 
applicable laws and regulations by which the Board is bound, 
there is simply no legal basis for finding that an earlier 
effective date is warranted.  

It is important to note that the RO's eventual rating which 
awarded service connection was based in large part on medical 
opinions submitted after 1985.  In other words, the eventual 
grant was based on evidence which did not even exist at the 
time of prior denials.  The Board has carefully considered 
the veteran's contentions regarding his case, including his 
recent statements to the Board.  The Board does not dispute 
the veteran's contention that he had this disorder prior to 
May 12, 1987 or that he could not work prior to this time.  
This is not the issue before the Board at this time.  
However, it is important for the veteran to understand that 
at the time of the May 1985 Board decision, and today, there 
was significant evidence that did not support the veteran's 
claim that clearly provide the basis for the prior Board 
denial in 1985.  Even today, the question of whether this 
disability was the result of service or treatment at a VAMC 
is highly unclear.  It is important for the veteran to 
understand that this case is being decided on the law and not 
based on the veteran's disability prior to May 1987.

In sum, the clear preponderance of the evidence is against 
entitlement to an effective date prior to May 12, 1987, for 
the grant of service connection. 

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A.  5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the Court held that VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the veteran in August 
2004 and at other times.  Since these letters fully provided 
notice of elements (1), (2), and (3), see above, it is not 
necessary for the Board to provide extensive reasons and 
bases as to how VA has complied with the VCAA's notice 
requirements.  See Mayfield v. Nicholson,  19 Vet. App. 103 
(2005).  In addition, by virtue of the rating decision on 
appeal, the statement of the case (SOC), and the supplemental 
statements of the case (SSOC) he was provided with specific 
information as to why his claim was being denied, and of the 
evidence that was lacking.    

Finally, with respect to element (4), the Board notes that 
the RO's letters, the SOC, and the SSOCs generally informed 
the veteran that it was necessary to send any evidence in his 
possession to VA that supports his claim.  There is no 
allegation from the veteran that he has any evidence in his 
possession that is needed for a full and fair adjudication of 
this claim.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R.  § 20.1102 (2005); Mayfield, 
supra.  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) and 
that was done in this case.  The claims folder contains all 
available service medical records, private medical records, 
VA medical records, and VA examination reports.  The veteran 
has not identified any other outstanding evidence to be 
obtained.  Beyond this, the Board has remanded this case 
several times to develop the case. 

The veteran has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
the benefit sought.  The discussions in the rating decision, 
the SOC, SSOCs and many letters from the VA to the veteran 
have informed the veteran the information and evidence 
necessary to warrant entitlement to the benefit sought.  
Moreover, a VCAA letter informed the veteran of the 
underlying requirements for this claim, the duties of the 
veteran and VA, etc.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although the 
notice provided to the veteran was not given prior to the 
first adjudication of the claim, the content of the notice 
finally provided to the veteran fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, the case was readjudicated by 
the RO.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  He was given ample time 
to respond.  For these reasons, to decide the appeal would 
not be prejudicial error to the claimant. 

The present appeal arises only from the effective date 
assigned by the RO for the grant of service connection.  
Moreover, to the extent that the present appeal is denied as 
a matter of law, any failure under VCAA is non-prejudicial 
error under 38 U.S.C.A. § 7261(b)(2).  Valiao v. Principi, 17 
Vet. App. 229, 232 (2003).  


ORDER

The appeal is denied. 

	                        
____________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


